UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7739


JAMON DAMON DOWNING,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON, Director,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:08-cv-00013-MSD-JEB)


Submitted:    February 26, 2009             Decided:   March 5, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamon Damon Downing, Appellant Pro Se. James Robert Bryden, II,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jamon     Damon      Downing         seeks       to       appeal    the       district

court’s    order       accepting        the     recommendation             of     the    magistrate

judge     and    denying         relief        on       his    28    U.S.C.       § 2254        (2006)

petition.       The order is not appealable unless a circuit justice

or    judge     issues      a    certificate            of    appealability.             28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial         showing          of    the     denial       of    a

constitutional         right.”            28    U.S.C.         § 2253(c)(2)         (2006).           A

prisoner        satisfies          this        standard         by        demonstrating            that

reasonable       jurists         would     find         that    any       assessment          of     the

constitutional         claims      by     the       district        court    is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                        Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                            We have

independently reviewed the record and conclude that Downing has

not     made    the    requisite          showing.              Accordingly,            we    deny    a

certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss       the       appeal.              We    dispense       with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                             DISMISSED

                                                    2